4 So.3d 700 (2009)
Ruben DIAZ, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Respondent.
No. 1D08-3835.
District Court of Appeal of Florida, First District.
February 19, 2009.
*701 Ruben Diaz, pro se, Petitioner.
George P. Beckwith, Jr., Department of Children and Families, Jacksonville, for Respondent.
PER CURIAM.
Ruben Diaz seeks mandamus relief to compel the circuit court to rule on his pending petition for writ of mandamus, by which he seeks enforcement of an earlier order in a dependency matter. In response to an order to show cause, the Department of Children and Families shows that it has brought the pending petition to the attention of the circuit court, which has conducted a hearing on the matter, has directed the Department to investigate certain unresolved factual issues relating thereto, and has scheduled additional proceedings.
Given the actions taken by the circuit court, we conclude that the granting of mandamus relief is unwarranted at this point. See Munn v. Fla. Parole Comm'n, 807 So.2d 733 (Fla. 1st DCA 2002). Accordingly, the petition for writ of mandamus is DENIED. Nonetheless, particularly since the proceedings below involve the welfare and interests of children, we encourage the circuit court to continue to act in a manner that will allow the expeditious resolution of the matter pending below.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.